                    United States Bankruptcy Court
                    _______________ District Of _______________
                                                New Jersey

    John P. Conklin and Melissa A. Conklin    17-36011-MBK




Home Preservation Partnership Trust          ABS REO Trust V




                                                                        10
                                                               $27,529.51
AMIP Management                                                02/14/18
3020 Old Ranch Parkway, Suite 180
Seal Beach, CA 90740

                               7640                                      0578




FCI Lender Services Inc.
PO BOX 27370
Anaheim Hills, CA 92809-0112




   /s/ Michelle Ghidotti                          08/24/2020
                                                                                                                       08/05/2020
         FCI Lender Services, Inc.
               Loan Servicing • Specialty Servicing            • Default

         Phone: 800-931-2424   Fax: 714-282-5775




                                     NOTICE OF SERVICING TRANSFER

         MELISSA CONKLIN                                                                              Loan #:
         63 GUILFORD PL                                                                      Property: 63 GUILFORD CT
         BURLINGTON TOWNSHIP, NJ 08016                                                     BURLINGTON TWP, NJ 08016

Dear MELISSA CONKLIN:
The servicing of your Promissory Note is being transferred, effective 08/03/2020. This means that after this date, a
new Servicer will be collecting your Promissory Note payments from you. Nothing else about your Promissory
Note will change.

SPS Select Portfolio Servicing is now collecting your payments. SPS Select Portfolio Servicing will stop accepting
payments received from you on 08/03/2020. FCI Lender Services, Inc. will collect your payments going forward.
FCI Lender Services, Inc. will start accepting payments received from you on 08/03/2020.

Send all payments due on or after 08/03/2020 to FCI Lender Services Inc. at this address: PO BOX 27370,
Anaheim, CA 92809-0112.

If you have any questions for either your present servicer, SPS Select Portfolio Servicing, or your new Servicer FCI
Lender Services, Inc. about your Promissory Note or this transfer, please contact them using the information below:

                 Previous Servicer                                                      Current Servicer:
            SPS Select Portfolio Servicing                                           FCI Lender Services, Inc.
                 Customer Service                                                   Customer Care Department
                  PO BOX 65250                                                        Post Office Box 27370
           SALT LAKE CITY, UT, 84165                                           Anaheim Hills, California 92809-0112
          800-258-8602 (toll free or collect)                                     (800) 931-2424, x651 (toll free)
                Hours of Operation:                                                     Hours of Operation
                Monday - Thursday                                                        Monday – Friday
    08:00 AM - 11:00 PM (Eastern Standard Time)                                08:00 AM – 05:00 PM (Pacific Time)
Important Note about insurance: If you have mortgage life or disability insurance or any other type of optional
insurance, the transfer of servicing rights may not affect your insurance because we have not serviced mortgage life
or disability premiums. However, if you wish to retain optional insurance, we would suggest that you contact your
current optional product service provider or your Lender.

Under Federal law, during the 60-day period following the effective date of the transfer of the loan servicing, a loan
payment received by your old Servicer on or before its due date may not be treated by the new Servicer as late, and a
late fee may not be imposed on you.

Sincerely,
Customer Care Department
FCI Lender Services




                                                       1 Page Total
                                                   WELCOME LETTER - 20140728
   FCI Lender Services, Inc. • PO BOX 28720 • Anaheim • CA 92809-0112• NMLS#4920 • DRE # 01022780 • www.trustfci.com
                                                                                                                              08/05/2020
                 FCI Lender Services, Inc.
                       Loan Servicing • Specialty Servicing            • Default

                 Phone: 800-931-2424   Fax: 714-282-5775




                                               BORROWER WELCOME LETTER


         MELISSA CONKLIN
         63 GUILFORD PL
         BURLINGTON TOWNSHIP, NJ 08016                                                          Re Loan Number:
                                                                     Property: 63 GUILFORD CT, BURLINGTON TWP, NJ 08016
Dear MELISSA CONKLIN:
Welcome to FCI Lender Services, Inc. (“FCI”) Loan servicing! FCI is your Servicing Agent and is servicing your Promissory
Note on behalf of your Lender/Creditor, Home Preservation Partnership Trust (The “Creditor”). FCI is also a Debt Collector.
Your Creditor has authorized FCI to process and collect your scheduled Promissory Note payments according to your Promissory
Note and Security Instrument. A Payment Statement will be mailed or emailed to you on a regular basis. Please send your check
with your account number written on it, plus the payment coupon from your statement (unless you have established an Automated
Payments (ACH) debit program with FCI). You should review each Payment Statement carefully for accurate loan information. At
year-end, an interest statement (IRS Form 1098) will be mailed to you for tax purposes. To view your account, and for other
payment options, visit www.trustfci.com and click on “Borrower Payment Options” located at the top of FCI’s web page.
                                       IMPORTANT BANKRUPTCY INFORMATION
IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU
RECEIVED A BANKRUPTCY DISCHARGE ON THIS DEBT, THIS STATEMENT IS FOR INFORMATIONAL
PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT.
Your Creditor has provided FCI the following information regarding the Total Amount Due on your Promissory Note (the “Debt”).
  Deferred Principal Balance:    $ 0.00                                            Principal Balance:   $ 25,390.78
   Deferred Unpaid Interest:     $ 0.00                                             Accrued Interest:   $ 5,928.75
      Deferred Late Charges:     $ 0.00                                       Accrued Late Charges:     $ 356.10
     Deferred Loan Charges:      $ 0.00                                         Other Amounts Due:      $ 1,686.58
                                              Amount of Debt:          $ 33,362.21
VALIDATION OF DEBT: Unless you, the consumer, within thirty days after receipt of this notice, dispute the validity of the
Debt, or any portion thereof, the Debt will be assumed to be valid by FCI as the Debt Collector. If you notify FCI in writing, within
thirty days after receipt of this notice, that you dispute the Debt or any portion of the Debt, we will, as required by law, obtain and
mail to you verification of the Debt and/or a copy of a Judgment against you. Upon your written request within the thirty-day
period, FCI as the Debt Collector will provide you, as the consumer, with the name and address of the original creditor, if different
from the current Creditor.
As of the date of this Notice, the Debt is $ 33,362.21. Because of interest, late charges, and other charges that may vary from day
to day, the amount due on the day you pay may be greater. Hence, if you pay the amount shown above, an adjustment may be
necessary after we receive your check, in which event we will inform you before depositing the check for collection.

PLEASE BE ADVISED YOUR LOAN TERMS MAY BE ADJUSTED ONCE ALL LOAN DOCUMENTS HAVE BEEN
RECEIVED AND/OR REVIEWED.
IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT FCI IS A DEBT
COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT ANY INFORMATION OBTAINED WILL BE USED
FOR THAT PURPOSE. PLEASE SEE IMPORTANT DISCLOSURES ENCLOSED.
If you have any questions regarding the above information, please write or call FCI’s Customer Care Center toll-free number at 1-
800-931-2424 (x651) during normal business hours (Monday-Friday, 8:00 AM – 5:00 PM, PT). When calling, please reference
your loan number.
Sincerely,
Customer Care Department
FCI Lender Services




                                                              3 Pages Total
                                                           WELCOME LETTER - 20140728
          FCI Lender Services, Inc. • PO BOX 28720 • Anaheim • CA 92809-0112• NMLS#4920 • DRE # 01022780 • www.trustfci.com
                                                                                                                           08/05/2020
             FCI Lender Services, Inc.
                   Loan Servicing • Specialty Servicing            • Default

             Phone: 800-931-2424   Fax: 714-282-5775




                                            ANNOUNCING
                            FCI’S BORROWER LIVE LOGIN
       FCI’s live login gives Borrowers access to current Loan Information including:

                                                 Monthly Statements
                                                  Principal Balance
                                                  Payment History
                                                    Loan Charges
                                                   Payments Due

Use your Borrower Login to make last minute Online Payments that will be credited to
your account based on the time submitted. Simply click on “Express Payment” to make your
loan payment for a small Express Payment fee.

Providing your loan is performing and current, you can also use your Borrower Login to set
up Automatic Payments (ACH), and not worry about sending in checks again.

Go to www.trustfci.com “Customer Login” and click on “Borrower Login” to set up your
account.

Sincerely,
Customer Care Department
FCI Lender Services




                                                          3 Pages Total
                                                       WELCOME LETTER - 20140728
       FCI Lender Services, Inc. • PO BOX 28720 • Anaheim • CA 92809-0112• NMLS#4920 • DRE # 01022780 • www.trustfci.com
                                                                                                                              08/05/2020
                FCI Lender Services, Inc.
                      Loan Servicing • Specialty Servicing             • Default

                 Phone: 800-931-2424   Fax: 714-282-5775




                                                            Privacy Policy


         MELISSA CONKLIN
         63 GUILFORD PL
         BURLINGTON TOWNSHIP, NJ 08016

Dear MELISSA CONKLIN:
At FCI Lender Services and our family of companies, we appreciate your business and the trust you have placed in us. We are
committed to protecting the personal data we obtain about you. Please know that we do not sell your personal data. Please review
the following details.

What personal data we may collect about you?
We may collect personal data about you to process your payments and to communicate with you regarding the status of your loan
and payments. When required, we will obtain your consent before collecting it. The personal data may include:
                                                      Name and Address
                                                    Credit & Payment Data
                                   Social Security number or taxpayer identification number

What do we do with your personal data?
We comply with Federal and State requirements related to the protection and use of your data. This means we only share data
where we are permitted or required to do so. We also may be required to obtain your authorization before disclosing certain types of
personal data. We may use your data for the following:
                                                   Process Loan and Payments
                                                    Respond to your requests
                                               Comply with regulatory requirements
                                                         Prevent Fraud

We do not sell personal data about current or former customers or their accounts. We do not share your personal data for marketing
purposes with anyone outside our family of companies. When affiliates or outside companies perform a service on our behalf, we
may share your personal data with them. We require them to protect your personal data, and we only permit them to use your
personal data to perform these services. Examples of outside parties who may receive your data are:
                                                   State or Federal Authorities
                                   Other companies or service providers supporting your account

How do we protect your personal data?
In order to protect your personal data, we maintain physical, electronic, and procedural safeguards. We review these safeguards
regularly in keeping with technological advancements. We restrict access to your personal data. We also train our employees in the
proper handling of your personal data.

Our commitment to keeping you informed.
We will send you a Privacy Policy each year while you are our customer. In the event we broaden our data sharing practices, we
will send you a new policy.




                                                              3 Pages Total
                                                           WELCOME LETTER - 20140728
          FCI Lender Services, Inc. • PO BOX 28720 • Anaheim • CA 92809-0112• NMLS#4920 • DRE # 01022780 • www.trustfci.com
                                       IMPORTANT DISCLOSURES

FCI Lender Services, Inc. (“FCI”) is committed to professional and courteous service to our customers. Our
Customer Service Department is an experienced group of men and women who are trained and dedicated to
answering your questions, addressing your concerns, and resolving any and all issues to your satisfaction. If
you have any complaints, please call us during our regular business hours at (800) 931-2424 ext. 651, Mon
- Fri, 8:00 a.m. - 5:00 p.m., PT.

OREGON CONSUMERS ONLY: The Director of the Department of Consumer and Business Services
prescribes by rule. Residential mortgage loan servicers are regulated by the Oregon Division of Financial
Regulation. To file a complaint, call (888) 877-4894 or visit http://dfr.oregon.gov. You can also submit a
completed form complaint by email to dcbs.dfcsmail@oregon.gov, by mail to PO Box 14480 Salem, OR
97309-0405, or by fax to 503-947-7862.

PENNSYLVANIA CONSUMERS ONLY: The lender retains a security interest in your residential real estate
whenever the security interest has not been released.

COLORADO CONSUMERS ONLY: FCI Lender Services, Inc.’s Agent in Colorado is Cogency Global Inc.,
7700 E. Arapahoe Road, Suite 220, Centennial, Colorado 80112; PH: 303-309-3839.

TEXAS CONSUMERS ONLY: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE
SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH LAMAR, SUITE 201,
AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT 877-276-5550. A complaint form
and instructions may be downloaded and printed from the Department’s website located
at www.sml.texas.gov or obtained from the department upon request by mail at the address above, by
telephone at its toll-free consumer hotline listed above, or by email at smlinfo@sml.texas.gov.

MASSACHUSETTS CONSUMERS ONLY: NOTICE OF IMPORTANT RIGHTS YOU HAVE THE RIGHT TO MAKE
A WRITTEN OR ORAL REQUEST THAT TELEPHONE CALLS REGARDING YOUR DEBT NOT BE MADE TO YOU AT
YOUR PLACE OF EMPLOYMENT. ANY SUCH ORAL REQUEST WILL BE VALID FOR ONLY TEN DAYS UNLESS
YOU PROVIDE WRITTEN CONFIRMATION OF THE REQUEST POSTMARKED OR DELIVERED WITHIN SEVEN
DAYS OF SUCH REQUEST. YOU MAY TERMINATE THIS REQUEST BY WRITING TO THE CREDITOR.

NEW YORK CONSUMERS ONLY: FCI Lender Services, Inc. (“FCI”) is registered with the Superintendent of
the New York State Department of Financial Services (NMLS #4920). You may obtain information about how
to file a complaint about FCI with the New York State Department of Financial Services, by visiting the
Department’s website at www.dfs.ny.gov or by calling the Department at 800-342-3736.


IMPORTANT NOTICE: IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY
PROCEEDINGS, OR IF YOU RECEIVED A BANKRUPTCY DISCHARGE ON THIS DEBT, THIS
STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A
DEBT. IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF THIS DEBT, BE ADVISED THAT FCI
IS A DEBT COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.
